

116 HR 7999 IH: Supply Chain Accountability Act of 2020
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7999IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Mr. Beyer introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to receive and respond to notifications of issues relating to the lack of personal protective equipment and COVID–19 testing.1.Short titleThis Act may be cited as the Supply Chain Accountability Act of 2020.2.Directing the Secretary of Health and Human Services to receive and respond to notifications of issues relating to the lack of personal protective equipment and COVID–19 testing(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish and maintain, during the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), a process to receive and review the following:(1)Any notification from a health care provider that such provider is reusing personal protective equipment at a facility due to a shortage of such equipment.(2)Any notification from a local public health agency or health care provider that such agency or provider is unable, with respect to individuals seeking a COVID–19 diagnostic test, to furnish such tests to all such individuals.(3)Any notification from a skilled nursing facility or nursing facility (as such terms are defined in sections 1819 and 1919, respectively, of titles XVIII and XIX, respectively, of the Social Security Act (42 U.S.C. 1395i–3, 42 U.S.C. 1396r)) that such skilled nursing facility or nursing facility is unable to test all employees for COVID–19 at least 2 times per week.(4)Any notification from a State or local public health agency that the average time between furnishing a COVID–19 diagnostic test to an individual and reporting the results to such individual in the area in which such agency exercises jurisdiction exceeds 3 days from the date such test was so furnished.(b)Required responseThe Secretary shall, with respect to each notification received under subsection (a), submit to the health care provider, local public health agency, or skilled nursing facility or nursing facility that submitted such notification, and to the specified congressional representatives (as defined in subsection (c)) with respect to such notification, not later than 30 days after receiving such notification, a written response that, in the case of a response to a notification described in—(1)subsection (a)(1), includes a specification of actions the Secretary is taking to provide personal protective equipment to the facility identified by the health care provider submitting such notification;(2)subsection (a)(2), includes a specification of actions the Secretary is taking to make additional COVID–19 diagnostic tests available to the local public health agency or health care provider submitting such notification; (3)subsection (a)(3), includes a specification of actions the Secretary is taking to support COVID–19 diagnostic testing at the skilled nursing facility or nursing facility submitting such notification; and(4)subsection (a)(4), includes a specification of actions the Secretary is taking to reduce the time described in such subsection.(c)DefinitionFor purposes of subsection (b), the term specified congressional representatives means, with respect to a notification described in subsection (a), both Members of the Senate representing the State, and all Members of the House of Representatives representing the district (or districts), where, in the case of a notification—(1)described in subsection (a)(1), the facility identified by the health care provider submitting such notification is located;(2)described in subsection (a)(2), the State or local public health agency submitting such notification exercises jurisdiction or where the health care provider practices (as identified by the provider);(3)described in subsection (a)(3), where the State or local public health agency submitting such notification exercises jurisdiction; or(4)described in subsection (a)(4), where the skilled nursing facility or nursing facility submitting such notification is located.